NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MARY ROSE DIEFENDERFER,
Petitioner, ’
V.
DEPARTMENT OF TRANSPORTION,
Respon.dent.
2011-3077 _
Petition for review of the Merit Systems Protecti0n
Board in case no. SE1221030298-B-3.
ON MOTION
ORDER
The parties jointly move to stay proceedings due to
settlement eff0rts.
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is granted to the extent that Mary R0se
Diefenderfer’s brief is due within 60 days of the date of
filing of this order

;o1EFENoERFER v. TRANsPoR'rAT1oN 2
FoR THE COURT
JUN 2 4 2011 131 Jan HOrba1y
Date J an Horbaly
Clerk
cc: Mary Dryovage, Esq.
Jane W. Vanneman, Esq. F||_E[)
U.8. COURT 0F APPEALS FOR
320 THE FEDERAL ClRCU|T
JUN 24 2011
mumaam
cum
1